Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Duplicate Claims
Applicant is advised that should claim 42 be found allowable, claim 43 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Srinivasan et al., Griffiths et al. and Mathies et al.  
Claims 15, 17, 18 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US20070275415) in view of Griffiths et al. (US20060078893); Mathies et al. (WO2008052138) .
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic method comprising providing aqueous droplets in an oil carrier fluid for generating droplet-based sandwich ELISA assays in which droplets containing first bead-conjugated antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  second enzyme-conjugated antibodies that are detectable (i.e. reporter antibody). Furthermore, Srinivasan et al. teach the beads are also labeled (e.g. entire Srinivasan reference and especially para 0013, pg. 2; the fluorophore may be provided in a bead, in a 
Srinivasan et al. teach an embodiment wherein the affinity-based method comprises providing a reporter molecule that is an antibody/nucleic acid conjugate (e.g. amplification within individual droplets as in para 0280, pg. 25; para 0056-0058, pg. 5; fluorescence detection of amplified product as in para 0087-0093, pg. 8-9; para 0260-0281, pg. 24-25; para 0298-0301, pg. 26).
Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore,  in another embodiment, Srinivasan et al. teach a multiplexed analysis wherein droplets comprising sample are combined with individual droplets, wherein each individual droplet comprises one bead conjugated with one unique reagent (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific 
It is further noted that Srinivasan et al. teach their methods can use different optical detection techniques, including optical sensors and image processors (e.g. video capture device as in para 0501, pg. 44; para 0526-0528, pg. 47).
As noted above, Srinivasan et al. teach a method comprising providing droplets comprising a single bead conjugated to a capture antibody that binds to one epitope of a target molecule and a detectably labeled antibody that binds to a different epitope of the same target molecule. 
Furthermore, Srinivasan et al. disclose embodiments of multiplexed analysis wherein droplets comprising sample are combined with individual antibody-conjugated bead droplets, wherein each individual droplet comprises a single bead conjugated with one unique reagent (e.g. para 0259, pg. 24).
Therefore, the teachings of Srinivasan et al. meet the requirements of the claimed method comprising using a plurality of separated partitions, i.e. an emulsion library, comprising a first enzyme-linked antibody that binds to a target; and a bead comprising an optical label specific for the target, wherein the bead is linked to a second antibody that binds to the target.

 However, they do not expressly teach beads that are uniquely identifiable as required by claim 15.
Furthermore, they do not teach the limitation: wherein a majority of the partitions each comprises one or zero beads as required by claim 15.
At the time the invention was made, Griffiths et al. teach a method comprising providing individual microcapsules of aqueous solution in an oil phase(e.g. para 0010,pg. 1; para 0035,pg. 2), each aqueous droplet  comprising a single bead conjugated with a polypeptide of interest (e.g. para 0111, pg. 7; Fig. 18). Furthermore, Griffiths et al. teach that the beads can be uniquely labeled with different fluorescent dyes to facilitate sorting (e.g. para 0111-0112, pg. 7; sorting of beads comprising 2-13 or more fluorescent labels as in para 0314, pg. 25; optically tagged beads as in Examples 4 and 5, pg. 33). 
 Furthermore, Griffiths et al. teach it is known in the art to assay enzyme activity in droplets comprising combining droplets comprising enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289,pg. 24;Fig. 15).
 Additionally, Griffiths et al. teach an embodiment comprising providing a desired dilution of droplets comprising optically tagged beads that are associated with an enzyme and subsequently contacted with a fluorogenic substrate for the enzyme. After incubation, the 
Like Srinivasan et al., Griffiths et al. teach multiplexed analysis using beads (e.g. para 0113, pg. 7).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Srinivasan et al.  comprising droplet-based sandwich ELISA assays in which droplets containing bead-conjugated antibodies are merged with droplets comprising target analyte and subsequently droplets comprising  reporter horseradish peroxidase-conjugated antibodies which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. para 0226,pg. 21) to include providing an emulsion comprising optically-tagged beads and active enzyme  and techniques including contacting with fluorogenic substrate and simultaneously detecting the optical beads and the fluorescent response of reacted substrate as taught by Griffiths et al. (e.g. Example 5, pg. 33) as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for detecting target molecules in a fluid sample. 
Therefore, the combined teachings of Srinivasan et al. and Griffiths et al. render obvious the limitations: A method for detecting target molecules in a fluid sample, the method comprising: partitioning, in a microfluidic device, a fluid sample comprising target molecules claim 15.
Therefore, the combined teachings of Srinivasan et al. and Griffiths et al. render obvious a method comprising providing partitions comprising a portion of a fluid sample, a uniquely labeled bead comprising an antibody and a reporter enzyme associated antibody.
  Regarding the limitation: wherein a majority of the partitions each comprises one or zero beads as required by claim 15:
At the time the invention was made, Mathies et al. teach that it is known in the art to make limiting dilutions of a bead population in an emulsion, i.e. a droplet population, to yield a Poisson distribution of beads among the droplets such that a portion of the droplet population comprises one bead per droplet, i.e. dilution of 1 bead in 10 droplets, and a portion comprises zero beads per droplet, i.e. dilution results in 79 empty droplets out every 100 droplets (e.g. If a sufficiently dilute microbead solution is used, a single microbead can be loaded into each reactor; as modeled by the Poisson distribution as in lines 1-3,pg. 24; lines 16-21, pg. 28;  dilutions result in 1 bead in 10 droplets and 79 empty droplets in every 100 droplets as in Fig. 9A).

Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Additionally, the requirement of providing one or zero beads as recited in claim 15 is considered result-effective variables. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, as the requirement of providing one or zero beads as recited in claim 15 can be optimized, these requirements are not considered inventive.
Furthermore, as Srinivasan et al., Griffiths et al. and Mathies et al. all teach methods comprising diluting beads in droplet populations, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al. and  Griffiths et al. to include generating very dilute concentrations of beads in a droplet population according to Poisson distribution such that the majority of droplets comprise a single or zero beads and wherein limiting dilutions can be optimized as taught by Mathies et al. because this was a particular known technique recognized as part of the ordinary 
Therefore, the combined teachings of Srinivasan et al., Griffiths et al. and Mathies et al. render obvious the limitations: A method for detecting target molecules in a fluid sample, the method comprising: partitioning, in a microfluidic device, a fluid sample comprising target molecules into partitions, wherein a majority of the partitions each comprises one or zero beads and at least one partition comprising plurality of the partitions each comprises: a target molecule in a subvolume of the fluid sample; a bead comprising a first antibody for binding the  target molecule to the bead and a label that makes the bead uniquely identifiable; and a second antibody  for binding to the target molecule bound to the bead to thereby form an immunocomplex, wherein the second antibody  is linked to a readout enzyme; introducing a fluorogenic substrate to the immunocomplex in the partitions: and simultaneously reading fluorescent signal and an optical signal from the label that makes the bead uniquely identifiable in the one partition as required by claim 15.
Furthermore, as Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. para 0226, pg. 21, Srinivasan) and Griffiths et al. teach release of fluorescent signal from reacted substrate (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289,pg. 24;Example 5, pg. 33; Fig. 15, Griffiths), the combined teachings of Srinivasan et al., Griffiths et al. and Mathies et al. render obvious claim 17.
Furthermore, as Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to claim 18.
Furthermore, as Srinivasan et al. teach their assays comprising providing droplets comprising biological sample comprising protein (e.g. entire Srinivasan reference and especially para 0205- 0227, pg. 19-21; para 0260-0281, pg. 24-25), the combined teachings of Srinivasan et al., Griffiths et al. and Mathies et al. render obvious claims 26 and 27.
Furthermore, the combined teachings of Srinivasan et al., Griffiths et al. and Mathies et al. render obvious claims 28 and 29.

Srinivasan et al. and Griffiths et al. 
Claims 30 and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US20070275415) in view of Griffiths et al. (US20060078893).
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic method comprising providing aqueous droplets in an oil carrier fluid for generating droplet-based sandwich ELISA assays in which droplets containing first bead-conjugated antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising second enzyme-conjugated antibodies that are detectable (i.e. reporter antibody). Furthermore, Srinivasan et al. teach the beads are also labeled (e.g. entire Srinivasan reference and especially para 0013, pg. 2; the fluorophore may be provided in a bead, in a surface of the droplet microactuator to which an antigen or primary antibody is bound, or in nanoparticle coupled to an antigen or primary antibody as in para 0253,pg. 23; para 0205- 0227, pg. 19-21; para 0395-0396,pg. 34; para 0398,pg. 35; para 0402, pg. 35). 

Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore,  in another embodiment, Srinivasan et al. teach a multiplexed analysis wherein droplets comprising sample are combined with individual droplets, wherein each individual droplet comprises one bead conjugated with one unique reagent (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated beads, each bead 
It is further noted that Srinivasan et al. teach their methods can use different optical detection techniques, including optical sensors and image processors (e.g. video capture device as in para 0501, pg. 44; para 0526-0528, pg. 47).
As noted above, Srinivasan et al. teach a method comprising providing droplets comprising a single bead conjugated to a capture antibody that binds to one epitope of a target molecule and a detectably labeled antibody that binds to a different epitope of the same target molecule. 
Furthermore, Srinivasan et al. disclose embodiments of multiplexed analysis wherein droplets comprising sample are combined with individual antibody-conjugated bead droplets, wherein each individual droplet comprises a single bead conjugated with one unique reagent (e.g. para 0259, pg. 24).
Therefore, the teachings of Srinivasan et al. meet the requirements of the claimed method comprising using a plurality of separated partitions, i.e. an emulsion library, comprising a first enzyme-linked antibody that binds to a target; and a bead comprising an optical label specific for the target, wherein the bead is linked to a second antibody that binds to the target.
Furthermore, Srinivasan et al. teach multiplexed analysis using beads (e.g.  Para 0259, pg. 24; para 0299, pg. 26).
 However, they do not expressly teach beads that are uniquely identifiable as required by claim 30.

 Furthermore, Griffiths et al. teach it is known in the art to assay enzymes in droplets comprising combining droplets comprising enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289,pg. 24;Fig. 15).
 Additionally, Griffiths et al. teach an embodiment wherein the optically-tagged beads are associated with an enzyme and subsequently contacted with a fluorogenic substrate for the enzyme. After incubation, the resultant products are analyzed by 3-color flow cytometry, which facilitates simultaneous detection of the presence of optically tagged beads and the presence of fluorescent response of reacted substrate (e.g. second set of optically tagged beads contacted with recombinant enzyme and then fluorogenic substrate as in Example 5, pg. 33). 
Like Srinivasan et al., Griffiths et al. teach multiplexed analysis using beads (e.g. para 0113, pg. 7).

Therefore, the combined teachings of Srinivasan et al. and Griffiths et al. render obvious the limitations: A method for detecting target molecules in a fluid sample, the method comprising: forming, in a microfluidic device, a plurality of separated partitions of fluid from a fluid sample comprising target molecules, wherein a first partition of the plurality of partitions comprises an immunocomplex comprising : a bead linked to a first antibody against a target molecule wherein the bead comprises an optical label that makes the bead uniquely identifiable, the target molecule bound to the first antibody, and an enzyme linked to a second antibody bound to the target molecule; introducing a fluorogenic substrate to the enzyme in the first partition; converting, by the enzyme, the fluorescent substrate to a fluorescent signal claim 30.
Therefore, the combined teachings of Srinivasan et al. and Griffiths et al. render obvious a method comprising providing partitions comprising a portion of a fluid sample, a uniquely labeled bead and a reporter antibody.
Furthermore, as Srinivasan et al. teach their assays comprising providing droplets comprising biological sample comprising protein (e.g. entire Srinivasan reference and especially para 0205- 0227, pg. 19-21; para 0260-0281, pg. 24-25), the combined teachings of Srinivasan et al. and Griffiths et al. render obvious claims 42 and 43.
Furthermore, combined teachings of Srinivasan et al. and Griffiths et al. render obvious claims 40 and 41.
Srinivasan et al., Sista and Griffiths et al. 
Claims 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US20070275415) in view of Sista 2007 Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library) and Griffiths et al. (US20060078893).
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic method comprising providing aqueous droplets in an oil carrier fluid for generating droplet-based sandwich ELISA assays in which droplets containing first bead-conjugated antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising second enzyme-conjugated antibodies that are detectable (i.e. reporter 
Srinivasan et al. teach an embodiment wherein the affinity-based method comprises providing a reporter molecule that is an antibody/nucleic acid conjugate (e.g. entire Srinivasan reference and especially amplification within individual droplets as in para 0280, pg. 25; para 0056-0058, pg. 5; fluorescence detection of amplified product as in para 0087-0093, pg. 8-9; para 0260-0281, pg. 24-25; para 0298-0301, pg. 26).
Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore,  in another embodiment, Srinivasan et al. teach a multiplexed analysis wherein droplets comprising sample are combined with individual droplets, wherein each 
It is further noted that Srinivasan et al. teach their methods can use different optical detection techniques, including optical sensors and image processors (e.g. video capture device as in para 0501, pg. 44; para 0526-0528, pg. 47).
As noted above, Srinivasan et al. teach a method comprising providing droplets comprising a single bead conjugated to a capture antibody that binds to one epitope of a target molecule and a detectably labeled antibody that binds to a different epitope of the same target molecule.
Furthermore, Srinivasan et al. disclose embodiments of multiplexed analysis wherein droplets comprising sample are combined with individual antibody-conjugated bead droplets, wherein each individual droplet comprises a single bead conjugated with one unique reagent (e.g. para 0259, pg. 24).
Therefore, the teachings of Srinivasan et al. meet the requirements of the claimed method comprising using a plurality of separated partitions, i.e. an emulsion library, comprising 
Furthermore, at the time the invention was made, Sista teaches embodiments are known in the art comprising providing discrete aqueous droplets comprising a first antibody associated with a bead and a second antibody associated with a reporter enzyme, wherein both antibodies bind to the same target, and subsequently introducing solution comprising the target  (e.g. an anti-insulin antibody coupled with a magnetically responsive bead and an anti-insulin antibody labeled with ALP (i.e. alkaline phosphatase) enzyme in a first droplet and combined with second droplet comprising insulin as in 1st para, section 5.5.3, pg. 77; 1st para, section 5.5.4, pg. 80;1l droplet comprising serum comprising IL-6 is mixed with 3 l droplet comprising magnetic beads labeled with anti-IL-6 antibody and anti-IL-6 antibody labeled with ALP   as in 1st para, Methods section, pg. 90). 
Therefore, as both Srinivasan and Sista teach droplet populations comprising a first bead-conjugated antibody and a second reporter enzyme-conjugated antibody, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Srinivasan et al.  comprising droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies are merged with droplets comprising target analyte and subsequently droplets comprising  reporter horseradish peroxidase-conjugated secondary antibodies , wherein both antibodies bind to the target,  to include providing an emulsion comprising discrete aqueous droplets comprising a first antibody associated with a bead and a second antibody associated with a reporter enzyme and subsequently adding a solution comprising target as taught by Sista as a person of ordinary skill 
Therefore, the combined teachings of Srinivasan and Sista render obvious the limitations: A method of detecting a single antigen in a sample, the method comprising: providing a plurality of aqueous partitions of which at least a first partition includes an substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; adding a test fluid into the partitions and forming an immunocomplex as required by claim 44.
Therefore, the combined teachings of Srinivasan and Sista render obvious the limitations: A method for detecting a protein, the method comprising: introducing a test fluid into partitions from an antibody library, wherein each partition comprises substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; forming at least one immunocomplex with the first and the second antibodies as required by claim 48.
 However, the combined teachings of Srinivasan and Sista do not expressly teach beads that are uniquely identifiable as required by claims 44 and 48.
At the time the invention was made, Griffiths et al. teach a method comprising providing individual microcapsules of aqueous solution in an oil phase(e.g. para 0010,pg. 1; para 0035,pg. 2), each aqueous droplet  comprising a single bead conjugated with a polypeptide of interest (e.g. para 0111, pg. 7; Fig. 18). Furthermore, Link et al. teach that the beads can be uniquely 
 Furthermore, Griffiths et al. teach it is known in the art to assay enzymes in droplets comprising combining droplets comprising enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289,pg. 24;Fig. 15).
 Additionally, Griffiths et al. teach an embodiment wherein the optically tagged beads are associated with an enzyme and subsequently contacted first with a fluorogenic substrate for the enzyme. After incubation, the resultant products are analyzed by 3-color flow cytometry, which facilitates simultaneous detection of the presence of optically tagged beads and the presence fluorescent response of reacted substrate (e.g. second set of optically tagged beads contacted with recombinant enzyme and then fluorogenic substrate as in Example 5, pg. 33). 
Like Srinivasan et al. and Sista, Griffiths et al. teach target analysis using beads (e.g. para 0113, pg. 7).
 Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. para 0226, pg. 21).

Therefore, as Griffiths et al. teach simultaneous detection of optically-tagged beads and reacted substrate is known in the art, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations: A method of detecting a single antigen in a sample, the method comprising: providing a plurality of aqueous partitions of which at least a first partition includes an optically-labeled, substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; adding a test fluid into the partitions and forming an immunocomplex; introducing fluorogenic substrate to the immunocomplex; converting, by an enzyme of the enzyme-linked second antibody, the fluorogenic substrate into a fluorescent signal; and simultaneously reading the fluorescent claim 44.
Furthermore, as Srinivasan et al. teach it is known in the art to provide horseradish peroxidase as the reporter enzyme, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 45.
Furthermore, as Griffiths et al. teach it is known in the art to provide optically-tagged beads, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 46.
Furthermore, as Srinivasan et al. teach a droplet-based ELISA sandwich assay, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 47.
Furthermore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations:  A method for detecting a protein, the method comprising: introducing a test fluid into partitions from an antibody library, wherein each partition comprises an optically-labeled, substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; forming at least one immunocomplex with the first and the second antibodies; converting, by an enzyme of the enzyme-linked second antibody, fluorogenic substrate into a fluorescent signal in one partition; and simultaneously reading the fluorescent signal and an optical signal from the optically-labeled, substrate-bound first antibody, wherein the optical signal uniquely identifies the first antibody as required by claim 48.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments against the previous recited references, it is noted that that Srinivasan et al. teach assays are known in the art comprising providing reporter -enzyme conjugated antibodies and contacting with a substrate that results in a fluorescent response. Furthermore, Griffiths et al. teach it is known in the art to introduce fluorogenic substrate in a droplet based method as well as simultaneous detection of optically-tagged beads and of fluorescent response from reacted substrate.
 Therefore, these teachings are applied in the current rejections.
Furthermore, the teachings of Sista are applied to show that methods are known in the art comprising providing discrete aqueous droplets comprising a first antibody associated with a bead and a second antibody associated with a reporter enzyme, wherein both antibodies bind to the same target, and subsequently introducing solution comprising the target.
Furthermore, the teaching of Mathies et al. is applied to meet the requirement of a majority of partitions each comprise one or zero beads.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/SAHANA S KAUP/Primary Examiner, Art Unit 1639